DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Additionally, Applicant is reminded that each claim should be a single sentence only.  At least claims 1, 5, 10, and 14 are constructed from more than one sentence.
The claims are directed to a “machine produc[ing] power from water molecules”.  However, the disclosed device is a net consumer of electrical energy and generates chemical energy in the form of a mixture of hydrogen and oxygen gases.  Thus, the claim terminology does not match the scope of the disclosure in that the device is not one that produces power.
In claim 1, line 6, “plumping” should be “pumping”.
Note that claims 2-14 recite “Machine producing energy” despite claim 1 reciting the machine as producing “power”.  “Energy” and “power” are similar in scope, but not identical.  
Regarding claim 2, based upon how an electrolyzer works, the claim recitation that the power “output” is 70-110 volts and 2 to 8 amps is technically incorrect.  It is in fact that these values relate to the power “input” or “consumption” of the water electrolyzer.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al (US 2004/0149591).
Klein et al teach (see fig. 24) a device for converting water molecules into a mixed gas of hydrogen and oxygen, the device containing a water container (318), a reactor (electrolyzer 312), electrical control unit (D.C. amperage regulator 305, see paragraphs [0195]-[0197]), water and gas pumping flow (provided by pump (316)), parameter gauges (e.g. pressure gauge (324)), a filtration system (filter/dryer means 330, see paragraph [0193]), and a switch (either 306 or 307).
Klein et al fail to teach (1) the presence of electrical connection sockets in fig. 24 and (2) the switch being a “key switch”.  

Regarding (2), Klein et al teach an alternative embodiment (figs. 22 and 23, paragraph [0187]) using the electrolyzing reactor in combination with an internal combustion engine, such as one attached to a vehicle.  Vehicles are well known to utilize a key switch (“ignition switch”) to control operation of the entire vehicle.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to have additionally provided a user-operated key switch to permit the user to control the on-off state of the device.  
Note that claim 1 appears to use “consisting of” as the transitional phrase.  See MPEP 2111.03.  With respect to the additional elements present in the device of Klein et al, each element is given a specific function, and it would have been obvious to one of ordinary skill in the art at the time of filing to have omitted any of these elements with a corresponding loss of its function.  See MPEP 2144.04.II.A.  
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the gas generating device of Klein et al to utilize the available voltage of the prevailing electrical grid, such as the typical 110 volts of the American electric grid.  Further, the amperage of the electrolyzer was tunable to the desired value as it was directly proportional to the rate of gas production.  
Regarding claim 3, Klein et al teach (see abstract) using distilled water.  
Regarding claim 4, Klein et al show (see abstract, fig. 24) using the system for welding formation.

Regarding claim 6, Klein et al teach (see paragraph [0012]) that the flame produced by burning the produced gas could be “cold”, and also that the produced gas could also produce a large release of thermal energy depending upon its use.
Regarding claim 8, Klein et al teach (see abstract) using distilled water.  
Regarding claim 9, since the device of Klein et al was described as being used for welding, it would have been obvious to one of ordinary skill in the art at the time of filing to have made the device “portable”, such as mountable on a vehicle (e.g. a pick-up truck).  Alternatively, making a smaller unit, such as one capable of being carried by a single person, would have been obvious to one of ordinary skill in the art when a smaller gas production capacity was desired.  
Regarding claim 10, the device of Klein et al required no compressed gas storage and did not store explosive gas during times of inoperation, such that there was no concern of leakage of toxic gas or explosion.
Regarding claim 12, Klein et al teach (see paragraphs [0195]-[0196]) including automatic cut-off switches that cut power to the electrolyzer if an abnormality is detected.
Regarding claim 13, Klein et al teach (see fig. 24, paragraphs [0025] and [0187]) including a flash arrestor in the gas output to prevent back fire.  
Claims 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al (US 2004/0149591) as applied to claim 1 above, and further in view of Meyer (US 4,936,961).
Klein et al do not teach applying a pulsing current through an LC circuit (also known as a resonant circuit).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a resonant (LC) circuit to the power supply of Klein et al because Meyer teaches that using the resonant circuit maximized gas production from the electrolysis process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references are cited to provide other examples of conventional water electrolysis systems used for household production of the mixed hydrogen and oxygen gases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794